FILED
                             NOT FOR PUBLICATION                            JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANA ESTELA ALVARADO,                             No. 12-70767

               Petitioner,                       Agency No. A075-663-084

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Ana Estela Alvarado, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen. Avagyan v. Holder, 646 F.3d 672, 678 (9th Cir. 2011). We

deny the petition for review.

      The BIA did not abuse its discretion in denying Alvarado’s motion to reopen

as untimely where the motion was filed more than seven years after her removal

order became final, see 8 C.F.R. § 1003.2(c)(2), and Alvarado failed to establish

the due diligence required for equitable tolling of the filing deadline, see Avagyan,

646 F.3d at 679 (equitable tolling is available to a petitioner who is prevented from

filing because of deception, fraud or error, and exercised due diligence in

discovering such circumstances).

      In light of our disposition, we do not reach Alvarado’s remaining contention

regarding compliance with the requirements of Matter of Lozada, 19 I. & N. Dec.

637 (BIA 1988).

      PETITION FOR REVIEW DENIED.




                                          2                                    12-70767